Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 1 of 39 Page ID #:5725
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 2 of 39 Page ID #:5726
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 3 of 39 Page ID #:5727
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 4 of 39 Page ID #:5728
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 5 of 39 Page ID #:5729
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 6 of 39 Page ID #:5730
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 7 of 39 Page ID #:5731
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 8 of 39 Page ID #:5732
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 9 of 39 Page ID #:5733
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 10 of 39 Page ID
                                 #:5734
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 11 of 39 Page ID
                                 #:5735
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 12 of 39 Page ID
                                 #:5736
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 13 of 39 Page ID
                                 #:5737
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 14 of 39 Page ID
                                 #:5738
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 15 of 39 Page ID
                                 #:5739
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 16 of 39 Page ID
                                 #:5740
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 17 of 39 Page ID
                                 #:5741
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 18 of 39 Page ID
                                 #:5742
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 19 of 39 Page ID
                                 #:5743
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 20 of 39 Page ID
                                 #:5744
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 21 of 39 Page ID
                                 #:5745
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 22 of 39 Page ID
                                 #:5746
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 23 of 39 Page ID
                                 #:5747
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 24 of 39 Page ID
                                 #:5748
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 25 of 39 Page ID
                                 #:5749
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 26 of 39 Page ID
                                 #:5750
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 27 of 39 Page ID
                                 #:5751
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 28 of 39 Page ID
                                 #:5752
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 29 of 39 Page ID
                                 #:5753
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 30 of 39 Page ID
                                 #:5754
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 31 of 39 Page ID
                                 #:5755
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 32 of 39 Page ID
                                 #:5756
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 33 of 39 Page ID
                                 #:5757
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 34 of 39 Page ID
                                 #:5758
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 35 of 39 Page ID
                                 #:5759
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 36 of 39 Page ID
                                 #:5760
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 37 of 39 Page ID
                                 #:5761
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 38 of 39 Page ID
                                 #:5762
Case 2:19-cv-07748-CAS-PLA Document 140 Filed 07/07/20 Page 39 of 39 Page ID
                                 #:5763
